Order and judgment reversed, with ten dollars costs and disbursements, and motion for judgment on the pleadings denied, with ten dollars costs, upon the ground that the liability of the defendant as indorser under section 114 of the Negotiable Instruments Law is not conclusive (See Haddock, Blanchard & Co. v. Haddock, 192 N. Y. 499, 512), and that the defense claiming a joint liability between the parties is not insufficient as matter of law. (See eases cited in 11 Am. Law Rep. at p. 1335.) Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.